PER CURIAM.
Appellant was charged by information in the Circuit Court for Dade County, Florida, with two counts of attempted first degree murder and one count of unlawful possession of a firearm while engaged in a criminal offense. He was found guilty as charged on all counts and sentenced to two consecutive life sentences. Sentence was suspended as to the conviction of possession of a firearm while engaged in a criminal offense.
Appellant urges reversal on the ground that the trial court erred in denying his motions for judgment of acquittal made at the close of the state’s case and at the close of all the evidence because the proof of guilt was insufficient as a matter of law.
We have carefully reviewed the record on appeal, considered the briefs and arguments of counsel, and have concluded that there is *97sufficient competent evidence in the record to support the findings of guilt and no reversible error has been demonstrated. Therefore the judgments and sentences are affirmed.
Affirmed.